Title: From George Washington to Brigadier General James Clinton, 14 February 1779
From: Washington, George
To: Clinton, James

Dr Sir
Head Quarters Middlebrook 14th Feby 1779.

I received your letter of the 28th Ultimo with its inclosure containing the final determination of the friendly Indians.
The order for your amunition has been sent forward from Philadelphia under cover to yourself; and I would suppose it come to hand before this time.
The general orders of the 7th 9th and 12th Inst. which accompany this, will point out the steps which are to be taken for reinlisting the soldiers for the war; and for removing disorders in the pay masters regimental accounts.
If the money which Mr Ried has on hand, should be insufficient to the present expences of the department, and the purpose of reinlisting he will draw for more. But The inlisting service should not be checked on any consideration. I am &.
G.W.
